DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2022 has been entered.
 
	Claims 2, 3, 10, 12, 14, 15, 18, and 19 have been cancelled.
Claims 1, 4-9, 11, 13, 16, 17, and 20 have been examined.

Response to Arguments
Applicant's arguments filed 2/2/2022 have been fully considered but they are not persuasive.
Applicant argues:
“Applicant respectfully contends that one of ordinary skill in the art would not consider such an opening to be a "slit:" (Noun - a cut or tear, esp. one that is long and straight (collinsdictionary.com, Exhibit 1)), particularly given the curved nature of the opening. In contrast, Applicant's disclosure (see e.g., slit 126 in Figs. 2-5 of present application) is clearly consistent with the dictionary definition. Additionally, adjusting the covering body in Koga would be counter to the teachings of that reference (as the covering is locked onto the core 

Examiner respectfully disagrees and again reminds applicant that USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”).   
In this case, Figure 3 clearly shows a slit (D: Fig 4) extending from an inner surface of the sleeve (3/4) through the wall of the sleeve to an outer diameter thereof (see also Examiner’s Figure below).  The slit allows the sleeve to easily be wrapped or pushed over the side wall of the central support member. 
Sano (JP Patent Document 2022030206A) discloses a similar cover to be attached to the outer periphery of a handrail explicitly states that the cover (1) has a “slit portion (11)” to facilitate the attachment (Abstract).  As seen in the Examiner’s Figure below, these slit portions are comparable in structure and function.  Therefore, Sano (i.e. One of ordinary skill in the art) provides evidence that the Koga teaches a slit as is required by the claims.
Examiner’s Figure
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Slits)]
    PNG
    media_image1.png
    289
    297
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    157
    180
    media_image2.png
    Greyscale


     Sano						        Koga

	 
Claim Rejections - 35 USC § 103
Claims 1, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hamm (US Patent 4,289,303) in view of Koga et al (Japanese Patent Document 2015-194044) and Rouail (US Patent Application Publication 2004/0221539).

As to Claims 1 and 9, Hamm discloses a system comprising:
an elongated tube (1);
a foam sleeve configured to be positioned around the elongated tube (3);
a plurality of supports configured to be attached to the elongated tube, each of the plurality of supports including a respective flange configured to be mounted against a wall (4).

	Koga et al teach a similar handrail system wherein the handrail portion has a core member (1) that is covered by a soft material (3/4) having a C-shaped cross section defining a slot/slit that opens downward to facilitate mounting of the material over the core member (Figs 3a-3b).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the foam sleeve of Hamm to have a slot for a support member and be slit longitudinally to facilitate the assembly of the handrail system. 
Further, Hamm does not disclose wherein the elongated tube is plastic. 
Plastic is a well-known and conventional material suitable for use in handrails and balustrades because it provides a railing of simple and economical construction that can be molding and/or shaped as needed while having dual properties of strength and light weight.  Applicant is reminded that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the Hamm railing from plastic because it is a material known to be used for handrails and balustrades because of its simple and economic construction which allows it to be shaped and/or molded as required and its durability and light weight make it more suitable for this use.  
Finally, Hamm does not disclose wherein the system is detachably secured to the wall without screws or nails via a pressure sensitive adhesive coupled to the respective flange.


As to Claim 17, Hamm discloses a method comprising:
assembling a plurality of tubular sections (1) to form an elongated tube (Fig 1);
positioning one or more sections of foam (3) around the elongated tube;
attaching the elongated tube to a plurality of supports (4);
attaching the plurality of supports to a wall at a first location between a set of steps and a stair rail (Fig 1).
Hamm does not disclose wherein the system is detachably secured to the wall without screws or nails via a pressure sensitive adhesive coupled to the respective flange.
Rouail teaches a similar wall mounted plastic railing system being secured to the wall via a pressure sensitive adhesive tape which ensures strong adherence of the railing to the wall and also permit removal from the wall with hand peel forces (Par. 0028 and 0031-0032).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mounting means of the system to be that of a pressure sensitive adhesive tape as taught by Rouail which would allow a secure mounting of the system as well as allowing removal of the handrail if desired.


s 4-8, 11, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamm in view of Koga et al and Rouail as applied to Claims 1, 9, and 17 above, and further in view of Greaves (US Patent Application Publication 2002/0172551)

As to Claims 4-8, 11, 16, and 20, Hamm in view of Koga et al and Rouail disclose the system significantly as claimed (see the rejection of claim 1 above), but do not disclose a male connector configured to couple to an end of a first elongated tube, wherein the male connector is configured to engage a female connector coupled to a second elongated tube and/or wherein the male connector includes a male projection having a key, and wherein the male projection and key are configured to engage an aperture and keyway of the female connector such that relative rotation of the male connector and female connector is restricted.
	Greaves teaches a similar tubular connection system for a handrail having a male connector (16 + 25: Fig 2) and a female connector (15 + 26) so as to secure the two tube connectors axially relative to one another and thereby prevent separation of the tube end (Par. 0017;  Examiner further notes that these male and female connectors are being considered “caps” and/or “plugs” under the broadest reasonable interpretation standard), wherein both male and female connectors comprise keys and the tubular members comprise keyways each of the nut and bolt may be held captive against rotation in a respective retention bush formation so that relative rotation of the tubes results in relative rotation to tighten the nut and bolt (Par. 0019).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tubular connector of Hamm to have the keyed male and female connectors as taught by Greaves to better and more easily secure the tubes relative to one another.
Further, Hamm in view of Koga et al and Rouail disclose the system significantly as claimed, but do not disclose the sleeve being a low-resilience polyurethane memory foam sleeve.


As to Claim 13, Hamm discloses the system significantly as claimed, but does not disclose wherein the foam sleeve includes at least one receiving slot configured to receive a portion of at least one of the plurality of supports and/or wherein the foam sleeve includes a longitudinal slit extending from the inner diameter of the sleeve through the wall of the sleeve to the outer diameter of the sleeve, and wherein the slit is configured to allow the sleeve to wrap over the elongated tube.
	Koga et al teach a similar handrail system wherein the handrail portion has a core member (1) that is covered by a soft material (3) having a C-shaped cross section that opens downward to facilitate mounting of the material over the core member (Figs 3a-3b).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the foam sleeve of Hamm to have a slot/ be slit longitudinally to facilitate the assembly of the handrail system. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        3/18/2022